                                                                       FILED
                                                                        DEC3 O2019
                  IN THE UNITED STATES DISTRICT COURT                 Clerk, U.S. District Court
                      FOR THE DISTRICT OF MONTANA                        District Of Montana
                                                                               Mi!soula
                             BUTTE DIVISION
                                                                                                   I
 UNITED STATES OF AMERICA,                           CR 19-23-BU-DLC

                      Plaintiff,

 vs.                                                       ORDER

 MAXIE RICHARD ARTHUR,

                      Defendant.


       Before the Court is the United States' Motion for Preliminary Order of

Forfeiture. (Doc. 29.) The United States represents that counsel for Defendant has

been contacted and does not oppose the motion. (Id.) Defendant Maxie Richard

Arthur ("Arthur") pleaded guilty to Count II of the Indictment, which charges

possession of an unregistered firearm in violation of26 U.S.C. § 5861(d), and

admitted the forfeiture allegation. (Doc. 21 at 2.) Arthur's plea provides a factual

basis and cause to issue a Preliminary Order of Forfeiture, pursuant to 18 U.S.C. §

924(d) and 26 U.S.C. § 5872.

       Accordingly, IT IS ORDERED:

       THAT Arthur's interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924( d) and 26 U.S.C. § 5872:
          • Any firearm, ammunition, and destructive devise involved in and used
            in any knowing violation of offenses charged in the Indictment (Doc.
            12), which includes:
                o A destructive device, described as an explosive bomb;
                o A Taurus, model Millennium, 9mm pistol, serial number
                   TCU77598;
                o A Glock, model 23, 40 caliber pistol, serial number LPD245;
                o A Mossberg, model 500A, 12-gauge shotgun, serial number
                  P605482;and
                o Miscellaneous ammunition found in a lock box.

      THAT the Bureau of Alcohol, Tobacco, Firearms and Explosives is directed

to seize the property subject to forfeiture and further to make a return as provided

by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court's Preliminary Order

and the United States' intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C.

§ 853(n)(l), and to make its return to this Court that such action has been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.
DATED this 30th day of December, 2019.




                            Dana L. Christensen, Chief istrict Judge
                            United States District Court
